The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, Extra Session, adopted by the Court as its opinion, it is considered, ordered and adjudged by the Court that decree of the lower Court be and the same is hereby reversed and the cause is remanded with directions to enter a decree in accordance with the views herein expressed.
BUFORD, C.J. AND WHITFIELD, TERELL AND DAVIS, J.J., concur.
                          ON REHEARING.